Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
OFFICE ACTION
	This is a response to the reply filed on 5/4/2022.
	Claims 38-58 are pending, wherein:
Claims 38-51 = Then, are non-elected-withdrawn-without traverse claims for possible inclusion in divisional application. Now, claims 38-51 are amended and are claims requested for rejoinder.
Claims 52-58 = currently amended and active.

Rejoinder Request
The Applicant requests rejoinder of claims 38-51 upon receiving an indication of allowance of the presently elected claims 52-58.

Examiner Response to Rejoinder Request
The Examiner has considered the request, and denies the request because the following reasons:
a.	All claims 52-58 are still under double patenting rejection, see double patenting below.
b.	MPEP § 821.04 indicates that, in order to be eligible for rejoinder, a claim to a nonelected invention must depend from or otherwise require all the limitations of an allowable claim. 

The claims request for rejoinder (claims 38-51) do not depend from or include all the limitations of an allowable claim.
Specifically,  independent claims 38 and 45 do not include the following limitations:
Compare a first netlist and a second netlist, as recited in claim 52.
Wherein the first netlist corresponds to a previously optimized netlist for a first  description language design, wherein the second netlist corresponds to a second hardware
description language design, as recited in claim 52.
To implement the second hardware description language design based at least in
part on the bit stream generated in response to operations performed to identify the portion of the first netlist eligible to be reused, as recited in claim 52.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
Independent claim 52 is provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 39 of copending Application No. 16/723,918 (claim 39 includes the limitation of independent claim 38).
Independent claim 52 is provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 47 and 5239 of copending Application No. 16/723,918.
Although the conflicting claims are not identical, they are not patentably distinct from each other because the claim subject matter in instant Application are similar to the claim subject matter in copending Application and substantially read on the claims in the copending Application and vice versa, the claims in the copending Application is similar to and read on the claims in the instant Application.
	Dependent claims 53-58 in the instant application are rejected for having similar subject matters as dependent claims in the copending application.
This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.

Allowable Subject Matter
Claims 52-58 would be allowable if:
a. The non-elected-withdrawn-without-traverse claims 38-51 are canceled; and
b. The double patenting rejection set forth in this office action is overcome, i.e., by a terminal disclaimer.

Claims 52-58 would be allowable because the prior art does not teach or suggest all limitations in claim 52.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Correspondence Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL DINH whose telephone number is 571-272-1890.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s Supervisor, Jack Chiang can be reached on 571-272-7483.  The fax number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.	





/PAUL DINH/Primary Examiner, Art Unit 2851